Appeal by the plaintiff from an *689order of the Supreme Court, Kings County (Held, J.), dated December 14,1993. The appeal brings up for review so much of an order of the same court dated April 14, 1994, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated December 14, 1993, is dismissed, as that order was superseded by the order dated April 14, 1994, made upon reargument; and it is further,
Ordered that the order dated April 14, 1994, is affirmed insofar as reviewed for reasons stated by Justice Held at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.